Exhibit AGREEMENT FOR AUTHORIZED SALES REPRESENTATIVES This agreement made this day of May 11th 2006, by and between Pioneer Transformers LTD ("PT") in Granby, Quebec Canada, having its principal place of business at 612 chemin Bernard, Granby, Quebec, Canada, and it's Sales Representative, Techno-Contact Inc. The post office address of which is: 2291 Guenette St-Laurent, QC H4R 2E9 (Hereinafter called the "Sales Representative"). In consideration of the covenants and conditions herein contained, PT and the Sales Representative mutually undertake and agree as follows: ARTICLE 1 - DEFINITIONS As used herein: 1.1 The term "The Territory" shall mean: The Province of Quebec, Canada The term "The Market" shall mean: All electrical generating and electrical distribution utilities, industrials and electrical distributors. Customer excluded: Hydro-Quebec Product excluded: Liquid Filled Network Transformers 1.2 The term "PT" shall mean Pioneer Transformers LTD 1.3. The term "sales credit" shall mean the value of billed sales acknowledged by PT to have been procured by the Sales Representative pursuant to the terms and conditions contained in this Agreement, less any sales taxes, duty, brokerage, freight, cost of bid bonds or performance bonds. ARTICLE 2 - APPOINTMENT Techno-Contact is hereby appointed an authorized Sales Representative for PT and is authorized to solicit orders for PT products within the Territory under the terms and conditions herein described. It is understood that this appointment shall be exclusive to both parties for the Territory and Markets as previously described. ARTICLE 3 - ORDERS 3.1 Orders for PT products which have been placed with the Sales Representative shall be promptly forwarded to PT in Granby, Quebec with a copy to Mississauga, Ontario for review. Such orders shall not be binding on PT until accepted by PT in writing or by the issue by PT of an official order acknowledgment. 3.2 PT reserves the right to reject any order for any reason which it deems sufficient, including but not limited to, such reasons as failure to conform to PT's standard terms and conditions of sale, unrealistic specified delivery dates and unapproved credit of the purchaser. 3.3 The Sales Representative shall be excluded from entering orders in its own name to fill customer requirements. ARTICLE 4 - COMMISSIONS 4.1 PT shall compute and pay commissions on the value of sales credits earned by the Sales Representative in accordance with the rates and conditions set forth in Exhibit A annexed hereto and made a part hereof. 4.2 Sales credit for sales of PT products and commissions payable thereon shall be calculated at the end of each month. Commissions shall be paid monthly, with commission checks being mailed to the Sales Representative's business address shown on the front page hereof, on or about the fifteenth day of the month immediately following the month in which the sales credits are earned and customer invoices paid. If the commission earned during any given month is less than $100.00, it will be held until a minimum amount of $100.00 is reached. Hold backs against commissions payable to the Sales Representative will be made for any overdue unpaid PT invoices. 4.3 Commissions paid will be net billed sales less taxes, duty, brokerage, freight, cost of bid bonds or performance bonds. ARTICLE 5 - MARKETING ASSISTANCE 5.1 PT shall furnish the Sales Representative with: 5.1.1 Reasonable quantities of bulletins and such promotional aids as catalogs, circulars and technical information, and other publications which PT may have available for distribution in connection with the sale of PT products. There shall be no charge for the material furnished pursuant to this article 5.1.1. The Sales Representative's use of the aforementioned materials shall be subject to the terms, conditions and limitations of this Agreement. 5.1.2 Quotations, proposals, customer visits, trade show participation, seminar programs or special advice as may from time to time be requested by the Sales Representative for the purpose of satisfying customer needs and government requirements. ARTICLE 6 - SALES EFFORT 6.1 The Sales Representative shall use its best efforts to promote the sale and use of, and to secure orders for PT products within the Territory and Market, so as to create the largest volume of profitable business for PT commensurate with the opportunities therefore. The Sales Representative shall promote the goodwill and name of PT, and do everything within its capabilities to further the interest of PT, its name and PT products including participation in trade shows, seminar programs and all sales activities undertaken by PT. It shall endeavor to provide PT with timely feedback on all major tenders. It shall assist PT in furnishing or obtaining, on request, information as to credit standing of purchasers or prospective purchasers of PT products. 6.2 The Sales Representative shall faithfully observe and comply with F'T standard policies and procedures where applicable, when soliciting orders for P1 products or otherwise handling PT business under this Agreement. ARTICLE 7 - COMPETITIVE CLAUSE During the term of this Agreement, the Sales Representative shall not directly or indirectly handle, deal or become interested in the manufacture, marketing or selling of products which are similar in kind, character and/or use to PT products. The Sales Representative shall not directly or indirectly, provide any competitor of PT with PT product bulletins, special advices, PT products or other similar information and material which May be of competitive value. ARTICLE 8 - PROPERTY OF PT Any property of PT received by the Sales Representative shall be and remain the property of PT and, upon request, shall be returned, in as good condition as when received, ordinary wear and tear excepted. All records or papers of any kind relating to PT's business shall be and remains the property of PT and shall be surrendered to PT upon demand or termination of this Agreement. ARTICLE 9 - LIMITATION OF
